 1

 2

 3                                     UNITED STATES DISTRICT COURT

 4                                   EASTERN DISTRICT OF CALIFORNIA

 5

 6    ROBIN FRAZIER,                                     No. 1:18-cv-00446 AWI SKO
 7                        Plaintiff,
                                                         NEW CASE NUMBER
 8             v.
                                                         1:18-cv-00446 AWI BAM
 9    AMERICAN AIRLINES INC.,
10                        Defendants.                    ORDER OF RECUSAL
11

12
              It appears to the undersigned, the magistrate judge to whom this case is presently
13
     assigned, that disqualification pursuant to 28 U.S.C. Section 455 is appropriate in this matter.
14
              IT IS THEREFORE ORDERED that the undersigned recuses herself as the magistrate
15
     judge to whom this case is assigned.
16
              IT IS FURTHER ORDERED that this case is reassigned to Magistrate Judge Barbara A.
17
     McAuliffe.
18
              All future pleadings filed with the court shall use the following case number:
19
                                              1:18-cv-00446 AWI BAM
20
     Failure to use the correct case number may result in a delay in the document being received by
21
     the correct judicial officer.
22

23   IT IS SO ORDERED.
24

25
     Dated:     June 8, 2021                                       /s/   Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
